PER CURIAM.
Affirmed. The former husband appeals from an order of contempt. He has failed to present a transcript of proceedings, and thus the appropriateness of the sanctions in the order cannot be addressed, nor can the issue raised with respect to the admissibility of evidence. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). With respect to his claim that the order requires immediate incarceration upon future non-compliance, the order of contempt contains no such mandatory language. All the trial judge did was express *622a hope that a successor judge would incarcerate the appellant in the event that he were subsequently found to have violated the terms of the final judgment.
WARNER, POLEN and GROSS, JJ., concur.